Citation Nr: 0945923	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  97-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcer disease.

2.  Entitlement to an effective date earlier than March 5, 
1996, for a 100 percent schedular evaluation for 
posttraumatic stress disorder.

3.  Entitlement to temporary total ratings under 38 C.F.R. 
§ 4.29 due to treatment at COPIN House, for periods of care 
during 1992 and 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2003, the Board remanded the above claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

At the time of the January 2003 remand, the Veteran had 
perfected a claim for eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  In a June 2008 
decision, the RO awarded Dependents' Educational Assistance 
benefits.  Thus, that issue is no longer part of the current 
appeal.  


FINDINGS OF FACT

1.  The May 1979 rating decision denying service connection 
for duodenal ulcer is final.
 
2.  The evidence received since the May 1979 rating decision 
is cumulative and redundant. 

3.  Prior to March 5, 1996, the facts did not establish that 
posttraumatic stress disorder considerably impaired the 
Veteran industrially and/or socially.

4.  The veteran resided at COPIN House from July 1992 to 
December 1992 and thereafter for an unspecified period in 
1993; while residing at COPIN House, the veteran went to the 
VAMC for outpatient mental health care.

5.  The veteran's stay at COPIN House in 1992 and 1993 did 
not constitute "hospital treatment" at "an approved hospital" 
or "hospital observation.


CONCLUSIONS OF LAW

1.  A May 1979 rating decision denying service connection for 
duodenal ulcer is final.  New and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for ulcer disease.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a) 
(1996), 3.159 (2008).

2.  From August 6, 1992, to March 4, 1996, the criteria for 
an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder was not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7 (2008). 

3.  The criteria for entitlement to temporary total ratings 
under 38 C.F.R. § 4.29 due to treatment at COPIN House, for 
periods of care during 1992 and 1993 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
Generally, VA has a statutory duty to assist the claimant in 
the development of a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).   
 
As to the claim of whether and material evidence has been 
submitted to reopen the claim for service connection for 
ulcer disease, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  It must be noted that the Veteran's claim was 
filed prior to the passage of the VCAA.  Thus, VCAA could not 
have been met at the time the RO considered this claim in 
1996.  One of the purposes of the January 2003 remand was to 
inform the Veteran of the evidence necessary to substantiate 
an application to reopen a previously-denied claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The RO issued a letter 
in May 2004; however, it did not inform the Veteran of the 
specific evidence necessary to reopen his claim.  
Nevertheless, the Board finds that the Veteran has been 
informed of the evidence necessary to reopen his claim during 
the appeal period, which is explained below.

In Kent, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice must include the 
bases for the denial in the prior decision and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 9.  Therefore, the question of what constitutes new 
and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

A claim for service connection for a duodenal ulcer had been 
denied in May 1979.  The RO acknowledged the post service 
diagnosis of chronic duodenal ulcer, but noted there was no 
evidence of a chronic ulcer in service or within one year 
following discharge from service.  In the October 1996 rating 
decision on appeal, the RO informed the Veteran that there 
was "still no evidence of ulcers in service or within 1 year 
following discharge from service."  This informed the 
Veteran that in order to reopen his claim, he needed to 
submit evidence of ulcers in service or within one year 
following discharge from service.  After his rating decision, 
the claim was readjudicated in the June 1997 statement of the 
case and the June 2008 supplemental statement of the case.  
Thus, the Board concludes the Veteran was put on notice as to 
the type of evidence needed to substantiate his application 
to reopen this claim.  

The Veteran was not provided with information addressing how 
disability evaluations and effective dates are assigned.  The 
Board finds, however, that the Veteran was not prejudiced by 
this.  Specifically, the evidence submitted is not new and 
material and thus any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

As to the claim involving entitlement to temporary total 
evaluations, the May 2004 letter properly informed the 
Veteran of the evidence necessary to substantiate the claim.  
Additionally, the evidence shows that the Veteran has actual 
knowledge of the evidence necessary to substantiate this 
claim.  See April 1997 notice of disagreement, September 2002 
informal hearing presentation, and July 2009 informal hearing 
presentation.  

As to the claim for entitlement to an earlier effective date 
for the award of a 100 percent evaluation, as service 
connection for posttraumatic stress disorder has been 
granted, and an initial rating and an effective date have 
been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

In connection with the duty to assist, there are several 
items in the January 2003 remand that were not completed.  
However, the Board finds that this does not require a finding 
that a Stegall violation was committed and that the issues 
need to be remanded again for completion of these items.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Under item 
(2), the Board asked that the Veteran provide specific dates 
for the periods of care at COPIN House for which he was 
requesting temporary total ratings under 38 C.F.R. § 4.29.  
It also asked for an employment history and the names of VA 
and non-VA facilities who had treated him for the service-
connected posttraumatic stress disorder.  The RO sent the 
Veteran a letter in May 2004 requesting this information.  
The letter was not returned as undeliverable, and thus the 
Veteran is presumed to have received this letter.  He chose 
not to respond.  

While VA has a duty to assist, the duty to assist is not 
always a one-way street, nor is it a "blind alley."  Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  "VA's 'duty' is 
just what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role."  Gober v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  VA should not be 
placed in the position of assessing a claim when the actions 
of the Veteran preclude an accurate assessment for the basis 
of the claim.  As a result of the Veteran's failure to 
respond, VA does not know what dates the Veteran is claiming 
he should receive temporary total ratings.  Additionally, VA 
could not contact the Veteran's former employers to verify 
the dates of employment nor could it obtain records from 
other facilities that may have treated him for his service-
connected posttraumatic stress disorder.  

VA sent two letters to COPIN House (the second letter was a 
follow-up to the first letter) in compliance with items (3) 
and (4) of the January 2003 remand and in compliance with the 
duty to assist.  No response was received.  The Board has no 
reason to believe that this facility is a federal facility.  
Thus, the one follow-up letter has met the duty to assist in 
this case.  See 38 C.F.R. § 3.159(c)(1).

Without knowing the dates for which the Veteran believes he 
was entitled to temporary total ratings while residing at 
COPIN House, there was no need for VA to complete items (5) 
and (6), since such information would be based upon the dates 
the Veteran claimed he warranted a temporary total 
evaluation.  

As to item (7), the RO did not specifically address this in 
the June 2008 supplemental statement of the case.  
Nevertheless, the Board finds that the RO implicitly 
considered the regulation (38 C.F.R. § 4.19(e)-(g)) since the 
dates in question are part of the time period where the 
Veteran is seeking an evaluation in excess of 30 percent for 
posttraumatic stress disorder, which includes consideration 
of a schedular 100 percent evaluation, temporary total 
evaluations under 38 C.F.R. § 4.29 and § 4.30, and an 
extraschedular evaluation.  

As to item (8), the record reflects the RO attempted to get 
the Social Security Administration records six times.  In May 
2006, the Social Security Administration indicated that it 
had no file pertaining to the Veteran.  Thus, VA has 
completed this item.

As to item (9), the Board had requested that the Veteran's 
claims file be referred to a VA psychiatrist to provide an 
opinion regarding the level of severity of posttraumatic 
stress disorder prior to March 1996.  The RO, instead, 
obtained opinions from a VA psychologist.  The psychologist 
answered the questions the Board had solicited.  The Board 
finds that the May 2008 evaluation report from the 
psychologist substantially complied with the January 2003 
remand instruction.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation 
when the examiner made the ultimate determination required by 
the Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  
Specifically, the Board asked questions relating to the 
psychiatric symptoms the Veteran was exhibiting prior to 
August 1996 and the psychologist answered the questions in 
their entirety.  

For all the reasons described above, the Board finds that 
another remand is not in order and would not serve any 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (remand not warranted when it would result in 
unnecessary additional burdens on VA with no benefit flowing 
to the veteran).

The veteran was not provided with a VA examination in 
connection with his application to reopen, which the Board 
finds was not required.  Under 38 C.F.R. § 3.159(c)(4)(iii) 
(2008), providing a VA examination in a new and material 
evidence claim can only be considered if new and material 
evidence is actually presented or secured.  The Board finds 
that the Veteran did not present new and material evidence in 
connection with this claim; therefore, a VA examination was 
not appropriate.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications. 




II.  New and Material Evidence

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
 38 U.S.C.A. § 1110.  Generally, there must be competent 
evidence of (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).
 
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.
 
The Veteran filed his application to reopen in 1996.  Under 
the law pertinent to this case "new and material evidence" 
is defined as evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled was so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1996).
 
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 
 If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact. 
 Id.   
 
The Veteran was originally denied entitlement to service 
connection for a duodenal ulcer in May 1979.  The evidence of 
record at that time were the service treatment records and a 
1979 VA examination report.  The service treatment records 
showed the Veteran complained of epigastric distress in June 
1971.  The examiner diagnosed gastritis.  In the May 1979 
rating decision, the RO noted that a July 1971 service 
treatment record showed the Veteran had been diagnosed with 
gastroenteritis.  The Board cannot find that record, but 
concedes that such diagnosis was made at that time.  An April 
1979 VA upper gastrointestinal series showed a finding of a 
deformed duodenal bulb due to chronic duodenal scarring.  The 
examiner diagnosed chronic duodenal ulcer.  
 
In the Veteran's application for benefits, he stated he had 
had ulcers while in service.  In the May 1979 rating 
decision, the RO acknowledged the current diagnosis of 
chronic ulcer, but found the diagnoses of gastritis and 
gastroenteritis in service did not show a chronic ulcer 
disability in service, and stated there was no evidence that 
an ulcer had manifested within one year following discharge 
from service.  The Veteran was informed of this decision that 
month, including his appeal rights, and he did not appeal the 
decision.  That decision is final.  38 U.S.C.A. § 7105 (West 
2002).
 
In the Veteran's application to reopen the claim, received in 
March 1996, he merely indicated he had been treated for 
ulcers while in service.  VA medical records associated with 
the claims file since the May 1979 rating decision show 
findings of "history of" ulcers and findings here and there 
of gastrointestinal complaints.  Thus, since the May 1979 
decision, the evidence associated with the claims file are 
the Veteran's arguments as to why he should be awarded 
service connection for an ulcer and clinical records showing 
post service gastrointestinal symptoms.  This is not new and 
material evidence, as it merely confirms facts that were of 
record at the time of the May 1979 denial.  The Veteran has 
not cured the defect of the lack of evidence of in-service 
ulcer or an ulcer manifesting within one year following 
discharge from service.  Hence, the Board concludes that none 
of the evidence associated with the claims file since the May 
1979 decision is new and material.  The claim to reopen is 
denied.

III.  Earlier Effective Date

The characterization of the issue on the title page implies 
that the issue involves an earlier effective date for the 
award of a 100 percent evaluation.  That is a misperception 
to some extent.  During this appeal, the Veteran has been 
granted service connection for posttraumatic stress disorder 
and assigned a staged evaluation-30 percent as of August 6, 
1992, and 100 percent as of March 5, 1996 (and two temporary 
total evaluations under the provisions of 38 C.F.R. § 4.29).  
While the Veteran has alleged throughout the appeal that he 
is entitled to a 100 percent evaluation prior to March 1996, 
what the Board is considering is whether the Veteran is 
entitled to an initial evaluation in excess of 30 percent 
between August 1992 and March 1996.  The labeling of the 
issue as one of entitlement to an earlier effective date (as 
opposed to a claim for increase) does not affect the outcome 
of the claim.  Thus, the Board has kept the characterization 
used by the RO throughout the appeal and by the Board in its 
January 2003 remand for consistency.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 
3.400.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2008). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  

The general rating criteria for mental disorders were revised 
in November 1996-which is after the award of the 100 percent 
evaluation.  Because the period of time at issue is prior to 
the change in the regulation, only the former criteria will 
apply to the Veteran's claim for increase.  The Board cannot 
apply criteria that did not exist to the time period in 
question.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to November 1996, the rating criteria for 
psychoneurotic disorders were as follows:

The attitudes of all contact except the 
most intimate are so adversely affected as 
to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes associated 
with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably 
unable to obtain or retain employment - 
100 percent disabling.

Ability to establish and maintain effective 
or favorable relationships with people is 
severely impaired.  The psychoneurotic 
symptoms are of such severity and 
persistence that there is severe impairment 
in the ability to obtain or retain 
employment - 70 percent disabling.

Ability to establish or maintain effective 
or favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment - 50 percent 
disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels so as to 
produce definite industrial impairment - 
30 percent disabling.

38 C.F.R. § 4.132 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel of VA concluded that the 
term "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).  It stated that the word definite 
represented a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
Id.  

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of between 51 and 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  A global 
assessment of functioning score of between 61 and 70 is 
defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent prior to March 5, 
1996, for posttraumatic stress disorder.  The periods of time 
when the Veteran was granted a temporary total evaluation 
from September 15, 1992, to October 31, 1992, and from March 
20, 1995, to April 20, 1995, are not at issue, as that is the 
maximum evaluation available.  

The remainder of the period of time between August 1992 and 
March 1996 does not establish that posttraumatic stress 
disorder was considerably disabling to warrant a 50 percent 
evaluation.  For example, an August 1992 VA treatment record 
indicates that the Veteran complained of chronic insomnia, 
nightmares, irritability, and flashbacks.  The examiner noted 
the Veteran was "highly motivated toward" the posttraumatic 
stress disorder program.  See August 12, 1992, VA 
hospitalization summary report.  The Veteran was hospitalized 
for two days at that time, and at discharge the examiner 
entered a global assessment of functioning score of 60, which 
is indicative of no more than moderate symptoms.  When the 
Veteran was discharged from his 1992 VA hospitalization, the 
examiner noted the Veteran could resume his pre-hospital 
activities, which is evidence against the Veteran's claim 
that he remained 100 percent disabling after this 
hospitalization.  The examiner also assigned a global 
assessment of functioning score of 61 to 70, which is 
indicative of mild symptoms and further evidence against a 
finding that more than a 30 percent evaluation was warranted 
at that time.  

In November 1992, the Veteran reported to the VA psychiatrist 
that his father had been diagnosed with lung cancer and had 
asked the Veteran to help him (his father) with the plumbing 
business, which the Veteran was "happy about."  This shows 
the Veteran's interest in working and that his relationships 
with people cannot be deemed to be considerably impaired.  
The examiner noted that despite the Veteran having anxiety 
and dealing with stress (his father's cancer and the break-up 
with his girlfriend with whom he had two children), he was 
able to maintain calmness.  The Veteran showed continued 
control in December 1992, when he pledged to stay away from 
old friends who had wrongfully influenced him.  The examiner 
stated the Veteran had a good grip of the dynamics of his 
problems and remained confident he could control himself.  
The examiner added that the Veteran was "stable."  The 
Veteran reported he was going to do voluntary work twice a 
week to help needy children who were in trouble.  This is 
evidence against a finding that the Veteran cannot maintain 
relationships or is considerably impaired socially.

A March 1993 "Discharge/Aftercare Plan" from COPIN House 
indicates the Veteran's compliance with the program was 
"Excellent."  The employee stated the Veteran learned about 
his diagnosis and was able to identify how it impacted his 
life.  The Veteran was able to formulate an effective 
recovery program for both posttraumatic stress disorder and 
substance abuse issues.  The employee noted the Veteran would 
be sharing an apartment with friends and concluded the 
environment was "conducive to recovery."  

The Veteran was hospitalized in March 1994 for three days but 
for alcohol abuse.  The examiner noted the Veteran had a 
severe personality disorder (a disability that is not service 
connected).  While the Veteran's representative has claimed 
that professionals have attributed the Veteran's drinking to 
posttraumatic stress disorder, the Board has not found such 
assertion to be true based on its review of the evidence.  
Nevertheless, the Veteran was not suicidal and was described 
as capable and competent at discharge.  

A November 1994 VA outpatient treatment report shows that the 
Veteran's mood was noted to be stable.  The Veteran reported 
he was doing well.  A February 1995 treatment report shows 
the Veteran was alert and oriented times three.  His speech 
was coherent.  He was mildly dysphoric.  Right before he was 
hospitalized in March 1995, he complained of increased 
anxiety, but he was described as being alert, oriented, in no 
acute distress, euthymic, and having no thought disorder.  
His medication was changed, and in May 1995, the Veteran was 
noted to be feeling better on his new medications.  In June 
1995, he described having good days and bad days and noted he 
was going to start therapy.  In November 1995 and December 
1995, a VA nurse described the Veteran as stable.  The 
Veteran noted he had not had a drink since March 1995.  In 
January 1996, the Veteran reported he had gotten through the 
holidays with few anxiety attacks.  A February 1996 treatment 
record indicated the Veteran was not in distress.  

The evidence during this time period shows a person who is 
motivated to treat his psychiatric symptoms by receiving 
counseling on a consistent basis.  It also shows the 
Veteran's mother wanting the Veteran to replace his father in 
the plumbing business (his father had been diagnosed with 
cancer), and the Veteran agreeing to this.  The record is 
silent on whether the Veteran actually worked, but his 
attitude indicated he was capable of working.  His 
willingness to volunteer is also evidence of the Veteran's 
ability to work.  Most importantly, the VA psychologist in 
his June 2008 opinion found that the Veteran's posttraumatic 
stress disorder did not prevent the Veteran from working.  

The Board is fully aware of symptoms described in an April 
1993 VA social survey and a May 1993 VA examination report, 
which appear to show increased symptoms.  There, the 
Veteran's posttraumatic stress disorder was described as 
severe and that the Veteran had a marginal adjustment to the 
community.  However, it was also noted that the Veteran's 
thought processes were organized.  His reasoning, insight, 
and judgment were all noted to be adequate.  The 30 percent 
evaluation contemplates exacerbations of the disability.  See 
38 C.F.R. § 4.1 (2008) ("[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Additionally, the Board accords more 
probative value to the findings made during consistent 
appointments than those made in connection with a claim by 
the Veteran for increased benefits.  

The Board finds that overall, the Veteran's symptoms during 
this time period do not establish a psychiatric disability 
that is 50 percent disabling.  His ability to establish or 
maintain relationships was not considerably impaired.  It is 
clear that the Veteran continued to attempt to reconcile with 
the mother of his children during this time period.  He also 
wanted to help his parents as a result of his father's 
illness.  Additionally, he agreed to help with his father's 
plumber's business, which would indicate he felt he could 
work.  The Board notes that a personality disorder is not a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2008).

The Veteran is competent to report his symptoms. To the 
extent that he stated that he was worse than the initial 
assignment of a 10 percent evaluation, he was correct and the 
RO granted a 30 percent evaluation.  However, to the extent 
the Veteran claims he warrants an evaluation in excess of 
30 percent (specifically, 100 percent), the Board finds that 
the clinical findings do not support his assertion for the 
reasons stated above.  The Board attaches more probative 
value to the clinical findings of skilled, unbiased 
professionals, than to the Veteran's statements in support of 
a claim for monetary benefits.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

It goes without saying that if the Board finds the Veteran's 
symptoms do not meet the criteria for a 50 percent 
evaluation, it can be concluded that it finds the Veteran 
does not meet the criteria for 70 percent and 100 percent 
evaluations.  In the June 2008 VA examination report, the 
psychologist stated that based on his review of the record, 
the Veteran did not meet the criteria for a 100 percent 
evaluation.  In conclusion, the preponderance of the evidence 
is against the appellant's claim, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

As noted in the January 2003 remand, given that the veteran 
was hospitalized at a VA facility from September 15 to 
October 9, 1992, and paid benefits therefore under 38 C.F.R. 
§ 4.29, for the period from September 15 to October 31, 1992, 
the Board has considered whether an extension of the 
previously granted temporary total rating is warranted under 
38 C.F.R. § 4.29(e) and (f) and whether referral to the 
Director of the Compensation and Pension Service under 
38 C.F.R. § 4.29(g) is warranted.  It finds that no extension 
was warranted.  As noted above, at the time the Veteran was 
discharged in December 1992, the examiner had entered a 
global assessment of functioning score of 60, which is 
indicative of no more than moderate symptoms.  The examiner 
noted the Veteran was able to do pre-hospitalization 
activities.  That is further evidence against an extension of 
these benefits.  

The symptoms presented by the Veteran's posttraumatic stress 
disorder are fully contemplated by the rating schedule.  
There is no evidence his disability picture is exceptional 
when compared to other Veterans with the same or similar 
disability.  There is no evidence that posttraumatic stress 
disorder during the time period in question necessitated 
frequent hospitalization (two hospitalizations during a four-
year period is not frequent).  The other short-term 
hospitalizations were the result of alcohol dependence or 
substance abuse.  As stated above, the Board does not find 
that the evidence supports a finding that such problems were 
the result of the Veteran's posttraumatic stress disorder 
symptoms (i.e., no examiner has attributed such symptoms to 
the service-connected disability).  The 30 percent evaluation 
contemplates the Veteran's difficulty in industrial 
impairment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

IV.  Temporary Total Evaluations

The Veteran has asked for temporary total evaluations under 
38 C.F.R. § 4.29 due to treatment at COPIN House for periods 
during 1992 and 1993.  As noted above, the Veteran was asked 
to provide the specific dates he felt warranted the grant of 
this benefit.  He never responded.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2009).  Notwithstanding 
that a hospital admission was for disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service-connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.

The evidence of record includes a December 1992 statement of 
the Director of Chopin Foundation, Inc, indicating that the 
Veteran was a resident from July to December 1992 and was 
referred by Dr. Berg, Ph.D. in upstate New York.  It was 
noted that the Veteran entered the 28 day combat stress unit 
at the Buffalo VAMC and then returned COPIN House.  It was 
noted that he would return in January 1993.  VA outpatient 
treatment records dated from September to December 1992 show 
that the Veteran was treated on an outpatient basis for PTSD.  
Those records noted that he was residing a COPIN House during 
that time.  A March 1993 COPIN House discharge/aftercare plan 
noted excellent program compliance and that the Veteran would 
attend an outpatient PTSD program.

The duration requirement of 38 C.F.R. § 4.29 is met, as the 
veteran stayed at COPIN House for more than 21 days.  The 
question remaining is whether the veteran's stay at COPIN 
House constituted "hospital treatment" in "an approved 
hospital," or "hospital observation" as is required for 
payment of benefits under 38 C.F.R. § 4.29. 

While VAOPGCPREC 24-91 concluded that VA had authority to 
establish halfway houses as part of VA's hospital care 
program, the opinion does not say that residence in such 
facilities would constitute "hospital treatment" in an 
"approved hospital" or "hospital observation" for purposes of 
38 C.F.R. § 4.29.  Indeed, the comments section of the 
opinion notes that it envisioned a scenario where a veteran 
would reside at the halfway house or other facility while 
continuing to be "carried" as an inpatient at a VA hospital.  
In the instant case, the veteran was not "carried" as an 
inpatient at the VA hospital.  While there is evidence of 
hospitalization at a VA facility from September 15 to October 
9, 1992, the evidence also shows that the Veteran was treated 
on an outpatient basis at the VA from September to December 
1992 and in 1993.  Therefore, VAOPGCPREC 24-91 does not 
dictate, or even support, a conclusion that residence at 
COPIN House constituted "hospital treatment" in an "approved 
hospital," or "hospital observation."

The term "hospital observation" is not defined in the law or 
regulations. However, VA regulations do spell out when 
hospital observation is authorized. Hospitalization for 
observation and physical may be effectuated when requested by 
an authorized official or when found necessary in examination 
of the following persons: claimants or beneficiaries of VA 
for purposes of disability compensation, pension, 
participation in a vocational rehabilitation program under 38 
U.S.C.A. 1711(a), and government insurance; claimants 
referred to a diagnostic center for study to determine the 
clinical identity of an obscure disorder; VA employees when 
needed to determine their fitness to perform their official 
duties; claimants or beneficiaries of other Federal agencies 
under certain circumstances; and pensioners of nations allied 
with the United States in World War I, and World War II. 38 
C.F.R. § 17.41 (2009).

It has not been alleged, nor is there any evidence, that the 
veteran falls, or fell, into any of the categories described 
in 38 C.F.R. § 17.41.  Accordingly, his stay at COPIN House 
could not have been intended as a period of "hospital 
observation," and the Board cannot find that it met the 
criteria for a period of "hospital observation."  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim.  A temporary total rating under 38 C.F.R. 
§ 4.29 for periods of care during 1992 and 1993 at COPIN 
House is denied.

ORDER

New and material evidence has not been submitted, and the 
claim to reopen the issue of entitlement to service 
connection for ulcer disease is denied.  

Entitlement to an initial evaluation in excess of 30 percent 
prior to March 5, 1996, for posttraumatic stress disorder is 
denied.  

Entitlement to temporary total ratings under 38 C.F.R. § 4.29 
due to treatment at COPIN House, for periods of care during 
1992 and 1993 is denied.



_______________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


